Citation Nr: 0431764	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  97-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

4.  Entitlement to service connection for psoriasis, to 
include as due to exposure to herbicides in service.

5.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides in service.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for a disability 
manifested by dizziness.

8.  Entitlement to service connection for a right hand 
disorder.

9.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
note in the claims file indicates that the veteran did not 
appear for his scheduled June 2004 Board hearing.

VA records not considered in the most recent supplemental 
statement of the case were received at the Board in September 
2004.  The Board notes that the records pertain only to 
issues that are being remanded.

The issues of service connection for a heart disorder, 
service connection for a right ankle disorder, service 
connection for a disability manifested by dizziness, service 
connection for a right hand disorder, and service connection 
for a stomach disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for 
a cervical and lumbar spine disability.

2.  The evidence received since the June 1995 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's cervical and lumbar 
spine claims.

3.  An August 1983 rating decision denied service connection 
for a heart disorder.

4.  The evidence received since the August 1983 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's service 
connection for a heart disorder claim.

5.  Psoriasis was not present during the veteran's military 
service and is not shown to be related to exposure to 
herbicides during service.

6.  Diabetes mellitus was not present during the veteran's 
military service and is not shown to be related to exposure 
to herbicides during service.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection 
for a cervical and lumbar spine disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 1995 rating decision is 
not new and material, and the veteran's cervical and lumbar 
spine service connection claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The August 1983 rating decision denying service 
connection for a heart disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  Evidence received since the August 1983 rating decision 
is new and material, and the veteran's claim of service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  Psoriasis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations.

By letters dated in August 2001, September 2001, April 2003, 
and October 2003 the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to the bases of the 
denial of his claims.  The Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to decide the appeal 
would not be prejudicial error to the claimant.

I.  Lumbar and cervical spine disorders

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

The veteran's service connection claim for a lumbar and 
cervical spine disability was denied by a June 1995 rating 
decision.  38 U.S.C.A. § 7105.

At the time of the June 1995 rating decision, the evidence 
consisted of service medical records and October 1994 private 
medical records indicating that the veteran had spinal 
arthritis.  The June 1995 rating decision denied service 
connection for the veteran's back claims on the grounds that 
arthritis of the spine was not noted during service or within 
one year thereafter.

The evidence added to the claims file since June 1995 
reflects that the veteran continues to suffer from a low back 
and cervical spine disability.  The additional evidence 
submitted since the June 1995 rating decision is not 
material, however, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran has a back disability 
that was incurred in or aggravated by his military service.

The Board concludes that the evidence submitted subsequent to 
the June 1995 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's application to reopen these claims must be denied.

II.  Heart disorder

The veteran's service connection claim for a heart disorder 
was denied by an August 1983 rating decision.  38 U.S.C.A. § 
7105.  The August 1983 rating decision denied service 
connection for the veteran's heart disorder claim on the 
grounds that a current heart disorder was not shown by the 
evidence of record.

The evidence added to the claims file since August 1983 
reflects that the veteran has been diagnosed with 
arteriolosclerotic heart disease.  As such, the additional 
evidence submitted since the August 1983 rating decision is 
material, in that it bears directly and substantially upon 
the specific matter under consideration.  Accordingly, the 
veteran's application to reopen this claim is granted and 
will be addressed further in the remand portion of this 
decision.

III.  Psoriasis and diabetes mellitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

The veteran is seeking entitlement to service connection for 
psoriasis and diabetes mellitus that he contends he developed 
as a result of exposure to herbicides during service.  The 
Board notes, however, that the personnel records do not 
indicate that the veteran served in Vietnam.  As such, the 
veteran's exposure to an herbicide agent (Agent Orange) 
during service can not be presumed.  38 C.F.R. §§ 3.307, 
3.309(e).  

Service medical records contain no complaints or treatment 
related to psoriasis or diabetes mellitus.  The veteran's 
April 1962 service separation examination revealed no skin or 
endocrine disability.  

The available medical records reflect that the veteran was 
not diagnosed with psoriasis or diabetes mellitus until years 
following service, and there is no medical evidence of record 
supporting a causal connection between the veteran's 
psoriasis and diabetes and his military service, including 
exposure to Agent Orange.  Accordingly, the Board finds that 
the preponderance of the evidence is against these claims.

IV.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claims, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence to allow for favorable 
determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a lumbar spine disorder is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a cervical spine disorder is denied.

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a heart disorder is granted.

Entitlement to service connection for psoriasis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

A review of the claims file reveals that the veteran's clam 
of service connection for a heart disorder, while reopened, 
is not yet ready for appellate review.  In this regard, the 
Board observes that the veteran has indicated in a September 
16, 2004 letter that private records pertaining to that claim 
(from the office of Vivek Khetpal, M. D.) were not of record.  
As such, the RO should attempt to obtain the aforementioned 
records.  As the claim of service connection for dizziness is 
related to the veteran's heart disorder claim, the RO should 
also readjudicate that claim.

As complaints related to the right hand, right ankle, and 
stomach were made during service, the Board finds that the 
veteran should be scheduled for the appropriate VA 
examinations for the purpose of addressing his contentions 
concerning those issues.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is hereby REMANDED for the following: 

1.  The veteran's treatment records from 
the office of Vivek Khetpal, M.D., should 
be obtained and associated with the 
claims file.

2.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
ascertain whether the veteran has a 
current right hand, right ankle, or 
gastrointestinal disorder.  In this 
regard, the examiner should be provided 
the veteran's entire claims file for 
review.  With respect to any current 
right hand, right ankle, or 
gastrointestinal disability that may be 
present, the physician should offer an 
opinion as to whether it is at least as 
likely as not that any such disability is 
related to the veteran's military 
service.

3.  Following the aforementioned 
development, the issues of service 
connection for a heart disorder, right 
ankle disorder, a disability manifested 
by dizziness, a right hand disorder, and 
a stomach disorder should be reviewed on 
the basis of all the evidence.  If the 
benefits sought are not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



